DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 5/17/2022.

	In the Claims:

14. 	(Currently Amended) A drainage device for draining aqueous humor present in the anterior chamber of an eyeball, comprising:
	- a drainage tube extending axially along a tube axis (X) between a distal end and a proximal end, said distal and proximal ends being at least partially open and being beveled, the bevels of said distal and proximal ends being in the same direction; and
	- a support flange extending from the proximal end of the drainage tube and comprising a plate-shaped portion having an upper surface and a lower surface,
	the proximal end being sloped so as to make its opening face said upper surface of the plate-shaped portion,
	the proximal end of the drainage tube being open on a central portion of the upper surface of the plate-shaped portion,
	the support flange comprising a tubular portion coupling to the drainage tube,
	a proximal portion of the drainage tube being inserted with a shaped coupling in said tubular portion, 
	the tubular portion having a proximal opening at least partially open towards the upper surface of the plate-shaped portion, and
	wherein the thickness of the plate-shaped portion partially occludes both the proximal opening of the drainage tube and the proximal opening of the tubular portion.

20.	(Canceled).

Allowable Subject Matter
Claims 14-17 and 21-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Krupin (US 5,454,796 A), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 14 as amended, which recites features not taught or suggested by the prior art.
Krupin does not explicitly teach having the thickness of the plate-shaped portion partially occludes… the proximal opening of the tubular portion. Rather, the opening in wall 18 (Fig. 4), which would be most closely interpreted as the tubular portion, is spaced apart from the plate-shaped portion 16. As defined by Merriam-Webster, to occlude is defined as “to close up or block off”.  It does not appear that the proximal opening of said tubular portion within wall 18 would be occluded by the thickness of the plate shaped portion as no portion of the plate would close or otherwise block off the opening in wall 18.
Other relevant references such as Camras et al. (US 2016/0058616 A1), Pinchuk et al. (US 2010/0241046 A1), and Protopsaltis et al. (US 2005/0267398 A1) do not remedy this deficiency. In the case of Camras, the tube 40 appears to be occluded by a portion of the tubular portion rather than plate portion 34 (Fig. 3) and also shows the drainage tube 40 being entirely within the tubular portion. Further, Pinchuk does not disclose a tubular portion and Protopsaltis does not disclose occluding of the drainage tube or tubular portion by virtue of the groove 38 (Fig. 2).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/             Supervisory Patent Examiner, Art Unit 3781